DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the Amendment filed on 08/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
An Amendment filed on 08/08/2022, responding to the Office Action mailed on 05/26/2022, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 

Allowable Subject Matter
Claims 17, 19-21, 26-31, and 33-42 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 17, the applied prior art neither anticipates nor renders obvious the claimed component comprising the component further comprises one of the following additional features: i) a contact structure for external electrical contacting of one of the component parts formed on the lateral contact surface, the rear side of the component formed in regions by an exposed surface of the contact structure and the component electrically contactable exclusively via the rear side, and the component and/or the carrier frame having a side surface having an indentation, the indentation being visible in plan-view of a front side of the component and/or of the carrier frame and formed for marking a position of the contact structure on the rear side of the component; ii) a radiation-reflecting protective layer on the lateral contact surface, the rear side of the component formed in regions by an exposed surface of the radiation-reflecting protective layer.
Regarding claim 31, the applied prior art neither anticipates nor renders obvious the claimed method for producing a component comprising the auxiliary carrier having a base body and a thermally dissolvable adhesive layer arranged on the base body, the component parts are adhered to the adhesive layer prior to forming of the encapsulation, and the auxiliary carrier removed from the carrier frame by heating the adhesive layer after forming of the encapsulations.
Regarding claim 33, the applied prior art neither anticipates nor renders obvious the claimed component comprising the component or the carrier frame having a side surface having an indentation, the indentation visible in a plan-view of a front side of the component and configured to mark a position of a contact structure on a rear side of the component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817